MEMORANDUM **
In these consolidated appeals, Lauro Aguilar-Canche appeals from the 60-month sentence and the 120-month consecutive sentence imposed following his guilty-plea conviction for various drug offenses, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and (b)(1)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Aguilar-Canche contends that the district court erred by placing undue emphasis on his alleged involvement in a tobacco smuggling scheme while he was detained pretrial, and on the fact that he committed the second offense while on pretrial release for the first offense. The district court conducted a well-reasoned and balanced analysis of the 18 U.S.C. § 3553(a) sentencing factors, and the sentence imposed is substantively reasonable. United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
Counsel’s motion to withdraw is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.